DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Seven (7) sheets of formal drawings were filed on 4/10/2020 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims -1-20 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent to Diehl 10,746,903US.
In regards to Claims 1, Diehl teaches EM system wherein the EM signal are being sent to a GRIN lens which alters the EM signals. 
Diehl  does not teach “wherein air as a transmission medium is provided between the electronically scanned aperture-constrained phased array and an input side of the GRIN lens and at an output side of the GRIN lens, wherein the electronically scanned aperture-constrained phased array is aperture- constrained in one, some, or all of an elevation dimension, an azimuthal dimension, and a direction of radiation dimension, wherein the GRIN lens is no greater in dimension than either the azimuthal dimension or the elevation dimension and is greater in dimension than an overall area of the electronically scanned aperture-constrained phased array by no more than 10%, and wherein the GRIN lens has a multi-extrema permittivity taper in the aperture- constrained one or more of the elevation dimension, the azimuthal dimension, and the direction of radiation dimension” along with other limitations as recited in Claim 1. Claims 2-11 depends on claim 1.
In regards to claim 12, Diehl does not teach “a gradient-index (GRIN) lens provided in front of and aligned with the aperture- constrained phased array to output phase-aligned EM waves based on the EM waves output from the aperture-constrained phased array, wherein the GRIN lens is spaced from the aperture-constrained phased array by a predetermined electrical distance, wherein the aperture-constrained phased array is aperture-constrained, wherein the GRIN lens is no more than 10% greater in overall height and width than the aperture-constrained phased array, and wherein the GRIN lens has a permittivity taper in a first dimension” along with other limitations as recited in claim 12. Claims 13-16 depends on claim 12.
In regards to claim 17, Diehl does not teach “, wherein the GRIN lens has a first multi-extrema permittivity taper in a first dimension, wherein the GRIN lens is planar or conformal, and wherein the GRIN lens is comprised of a plurality of unit cells configured to provide the first multi-extrema permittivity taper based on relative configuration of a first material and a second material different from the first material”  along with other limitations as recited in claim 17. Claims 18-20 depends on claim 17. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             



/SUNG H PAK/           Primary Examiner, Art Unit 2874